
	

113 HR 1927 IH: More Water and Security for Californians Act
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1927
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Costa introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide congressional direction for
		  implementation of the Endangered Species Act as it relates to operation of the
		  Central Valley Project and the California State Water Project and for water
		  relief in the State of California.
	
	
		1.Short titleThis Act may be cited as the
			 More Water and Security for
			 Californians Act.
		__.Compliance with
			 Endangered Species Act of 1973
			(a)FindingsCongress
			 finds the following:
				(1)The economy of the
			 San Joaquin Valley in California is predominantly based on irrigated
			 agriculture served water to the Westside and southern end of the San Joaquin
			 Valley by—
					(A)the Central Valley
			 Project; and
					(B)the California
			 State Water Project.
					(2)The quantity of
			 water available for irrigated agriculture in these areas of the San Joaquin
			 Valley served by the Central Valley Project and the California State Water
			 Project has been reduced significantly as a result of restrictions placed on
			 the operations of the Central Valley Project and the California State Water
			 Project under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.).
				(3)California’s San
			 Joaquin Valley is one of the most fertile agricultural regions in the world,
			 and produces more than 250 different crops with an estimated value of
			 $17,000,000,000 per year, supplying about 8 percent of United States
			 agricultural production and approximately 40 percent of the Nation’s fruits and
			 vegetables on less than 1 percent of United States farmland. Crops grown in the
			 San Joaquin Valley are exported to 100 countries around the world. The San
			 Joaquin Valley is an essential source of food supplies for the United States
			 and the world.
				(4)Water supply
			 shortages resulting from regulatory restrictions on the operations of the
			 Central Valley Project and the California State Water Project have greatly
			 exacerbated the economic recession and contributed to an economic crisis in the
			 San Joaquin Valley.
				(5)(A)More than 400,000 acres
			 of highly productive farmland in the San Joaquin Valley were fallowed in
			 2009.
					(B)Unemployment rates in small rural
			 communities in the San Joaquin Valley remain over 25 percent.
					(C)Food banks throughout the San Joaquin
			 Valley face unprecedented demand from unemployed residents.
					(6)Any water not
			 captured and stored by the Central Valley Project and the California State
			 Water Project is water that could have been used to sustain irrigated
			 agriculture and the many businesses and communities that rely on it throughout
			 the Central Valley of California.
				(7)Deliveries to
			 water agencies that rely on exports from the Sacramento-San Joaquin Delta
			 (California Bay-Delta) are expected to remain at reduced levels this year due
			 to pumping restrictions imposed on operations of the Central Valley Project and
			 the California State Water Project under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) in the early part of 2013.
				(8)Due to reduced
			 surface water supplies, reliance on groundwater has increased, and the
			 withdrawals from the aquifers are unsustainable and put significant
			 infrastructure at risk of collapse, including the State Water Project’s
			 California Aqueduct, due to permanent subsidence of land over the over-drafted
			 aquifers.
				(9)Significant
			 habitat for a number of native fish species in the California Bay-Delta
			 (including tidal marsh and wetlands), and access to spawning grounds, have been
			 significantly reduced during the last century.
				(10)Discharge of
			 pollutants and invasive species have dramatically impaired the ecosystem of the
			 California Bay-Delta.
				(11)Large-scale and
			 sustained habitat restoration and fish passage improvements are
			 essential—
					(A)to restore the
			 unique ecosystem of the California Bay-Delta; and
					(B)to recover native
			 species in the California Bay-Delta.
					(12)As of the date of
			 enactment of this Act, Federal and State agencies, and a number of interested
			 parties, continue to develop the Bay Delta Conservation Plan to establish a
			 habitat conservation plan—
					(A)to provide
			 ecosystem restoration;
					(B)to contribute to
			 native species recovery; and
					(C)to allow for
			 projects to proceed that restore and protect water supplies for—
						(i)the
			 Central Valley Project; and
						(ii)the
			 California State Water Project.
						(b)Compliance
				(1)In
			 generalAll requirements of the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.) relating to operations of the Central Valley Project
			 and the California State Water Project (Projects) shall be
			 deemed satisfied with regard to the species and their critical habitat covered
			 by the biological opinions for the operations of the Central Valley Project and
			 the California State Water Project issued by the United States Fish and
			 Wildlife Service and dated December 15, 2008, and the National Marine Fisheries
			 Service and dated June 4, 2009 (the biological opinions),
			 if—
					(A)the alternatives
			 described in that portion of the biological opinions entitled Reasonable
			 and Prudent Alternatives are implemented; and
					(B)the actions
			 described in paragraph (2) are carried out.
					(2)MandatesThe
			 Secretary of the Interior and the Secretary of Commerce shall ensure the
			 following:
					(A)FlowsFor
			 each calendar year, during the period beginning on December 1 and ending on
			 June 30, neither biological opinion described in paragraph (1) shall restrict
			 flow in Old and Middle Rivers to a 14-day average of the mean daily flow to
			 achieve flow less negative than −5,000 cubic feet per second.
					(B)Control of
			 pumping operationsFor each calendar year, during the period
			 beginning on April 1 and ending on May 31, rates of pumping at the C.W.
			 Bill Jones Pumping Plant and Harvey O. Banks Pumping Plant shall
			 not be reduced pursuant to the biological opinion of the National Marine
			 Fisheries Service described in paragraph (1), except as required to implement
			 California State Water Resources Control Board Water Rights Decision 1641 or a
			 superseding water rights decision.
					(C)Fall
			 X2For each calendar year, during the period beginning September
			 1 and ending November 30, monthly average x2 no greater (more eastward) than
			 74 km (from the Golden Gate) shall be maintained only to the extent that such
			 action does not diminish the capability of either the Central Valley Project or
			 the California State Water Project to make water available for other authorized
			 project purposes.
					(3)ModificationThe
			 Secretary of the Interior may modify the flow and pumping operation mandates
			 established in paragraph (2) upon recommendations of the National Research
			 Council Committee on Sustainable Water and Environmental Management in the
			 California Bay-Delta, if such modifications—
					(A)would provide
			 greater benefits to the species covered by the biological opinions described in
			 paragraph (1); and
					(B)would not reduce
			 the water delivery capability of the Central Valley Project or California State
			 Water Project more than their delivery capability allowed under paragraph
			 (2).
					(c)Implementation
			 of action planAs soon as practicable after the date of enactment
			 of this Act, the Secretary of the Interior and the Secretary of Commerce
			 shall—
				(1)establish a fish
			 hatchery program or refuge to preserve and restore the delta smelt in
			 collaboration with the Governor of the State of California; and
				(2)implement a
			 habitat program under which each Secretary shall identify, prioritize, and
			 implement key ecosystem restoration and fish passage projects in the ecosystem
			 of, and on tributaries to, the California Bay-Delta to help ensure the
			 viability of—
					(A)at-risk species;
			 and
					(B)species listed as
			 threatened species or endangered species on the list of threatened species or
			 the list of endangered species published under section 4(c)(1) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533(c)(1)); and
					(3)install the Head
			 of Old River Barrier during the April–May pulse flow, as set forth in
			 California State Water Resources Control Board Water Rights Decision
			 1641.
				(d)Savings
			 clauseNothing in this section shall—
				(1)diminish or result
			 in a reduction of the water supply deliveries of the California State Water
			 Project to its contractors; nor
				(2)shift an existing
			 obligation of the Central Valley Project to the California State Water Project
			 or any other legal user of water.
				(e)San Joaquin
			 River Restoration Settlement ActNothing in this Act shall limit
			 or otherwise affect the implementation of the San Joaquin River Restoration
			 Settlement of the San Joaquin River Restoration Settlement Act (Public Law
			 111–11), including the Water Management Goal.
			(f)No further
			 restrictionNo State or any political subdivision thereof shall
			 adopt or attempt to enforce any requirements relating to the impact of the
			 operation of the Projects on the species and critical habitat covered by the
			 biological opinions that is more restrictive than the requirements of this
			 section. Any State law that authorizes the imposition of restrictions on the
			 operation of the Projects in a manner that is more restrictive than this
			 section is expressly preempted.
			(g)TerminationThis
			 section and each authority and mandate under this section shall terminate upon
			 March 1, 2020.
			
